DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Pilling on July 20, 2022.
The application has been amended as follows: 
Cancel claim 73.
Claims 41, delete line 8,  “wherein one or more components herein are integrated into the fabric;”.
 
72. (currently amended) A control system comprising:
a touch-sensitive surface wiredly, or the like, or wirelessly connected to a transceiver unit, which may be connected to Internet;
the touch-sensitive surface comprising a conductive material coupled to a sensing circuitry and placeable in a non-metallic or non-conductive surface, or in a material of choice;
the sensing circuitry configured to detect touch inputs by sensing a change in capacitance caused by a user's touch applied to the surface of the conductive material;
a processor of the transceiver unit configured to: convert the touch inputs to mapping actions effective to control a touchscreen electronic device and/or connected device; and output, over a wired or wireless link, the mapping actions effective to control the touchscreen electronic device and/or connected device; 
the system being further capable of receiving, via an app-based engagement, a mappable teleoperation effective to wirelessly control at least one of: the transceiver unit; one or more functions of the transceiver unit; and any paired device in the system[[.]]; and
the conductive material comprising at least one of: a haptic material; a manufactured material; a fabric; a wearable fabric having an array of at least conductive threads coupled to the sensing circuitry; a wearable fabric used to provide the user input to input-driven software being executed on the touchscreen electronic device; a non-traditional touch-sensitive surface; wireless connectivity; a wearable technology; and a finger pressure sensor.
 
Allowable Subject Matter
Claims  41-47 and 49-53, 56-58, 62-63, 67-72 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: the present application relates to a controller device for mapping user’s actions on the controller corresponding to a soft inputs on a capacitive touchscreen device. 
  Each independent claim identifies, inter alia, the uniquely distinct features: 
With respect to claim 41,
a controller position on a user’s body having at least a portion embedded with a capacitive touchscreen;
wherein the control inputs are operably coupled with the intermediary device; wherein the intermediary device is operably coupled with the touchscreen device;
wherein upon receiving the made control inputs, the intermediary device: converts the made control inputs to mapping actions effective to control the corresponding soft inputs; and wirelessly outputs to the touchscreen device the mapping actions effective to control the soft inputs, optionally with the help of a mobile app; and 
wherein the conductive threads can thereby control the soft inputs from a distance.
In reference to claim 45:
	wherein the one or more non-user inputs comprise a particular manipulation of the touchscreen device: involving at least one of:
	i) a wireless or a transceiver-dependent coupling with the touchscreen device; ii) one or more mechanical applicators having a contact end(s) used for applying at least one of: a capacitive and a pressure touch input to the touchscreen device; and iii) one or more mechanical applicators configured to apply a rotation input to the touchscreen device;
	wherein the manipulation involving at least the capacitive touch input comprises one or more conductive paths from a touchscreen display of the device corresponding to the one or more contact end(s) applied to the display and a capacitance change in the display; wherein the particular manipulation of the touchscreen device results in the actuation of the corresponding soft inputs according to the mapping control directive.
	With respect to claim 49:
  	a base for a game piece, comprising:
	a contact surface for contacting a touchscreen and comprising one or more conductive touch elements configured to engage the touchscreen; 	
	wherein the contact surface of the base includes a conductive path extending through the contact surface such that the base serves to capacitively couple a user’s hand, holding the game piece, with the touchscreen upon the engagement by the user’s hand, specifically as the touch elements are held contacting the touchscreen;
	wherein an arrangement of the touch elements is thus detected by the touchscreen using the conductive path; and
	wherein the arrangement of the touch elements permits the device to sense the game piece being used.
	In reference to claim 56,
	wherein upon receiving the one or more user made inputs, the transceiver device is configured to: convert the one or more user made inputs to mapping actions effective to control the user interface of the touchscreen device; and output, over the wireless link with the touchscreen device, the mapping actions effective to control the user interface;
	wherein the user interface comprises an internet-based and/or a mobile-app-based graphical user interface; 
	wherein the transceiver device is positioned at a first distance from the touchscreen device; and
	wherein the user interface is controlled by the user inputs made at a second distance from the touchscreen device; and
	wherein the transceiver device is further configured such that one or more of its transceiver device functions are controllable by a teleoperation device comprising: a tablet, smartphone or mobile device and teleoperation app.
	With respect to claim 68,
	one or more communication interfaces comprising a wireless transceiver configured to communicate over a wireless link shared with one or more electronic devices at least including either one or both of a portable touchscreen device and a stationary touchscreen device;
	a processor configured to: convert the gesture input, the acoustic input, or the tactile input to mapping actions effective to control a user interface of the one or more electronic devices; and output, over the wireless link, the mapping actions effective to control the user interface of the one or more electronic devices; and
	the smart control device is further configured such that one or more of its functions are controllable via teleoperation comprising a tablet, smartphone or mobile device app(s).
	In reference to claim 72,
	a processor of the transceiver unit configured to: convert the touch inputs to mapping actions effective to control a touchscreen electronic device and/or connected device; and output, over a wired or wireless link, the mapping actions effective to control the touchscreen electronic device and/or connected device; and
	the system being further capable of receiving, via an app-based engagement, a mappable teleoperation effective to wirelessly control at least one of: the transceiver unit; one or more functions of the transceiver unit; and any paired device in the system; and.
	the conductive material comprising at least one of: a haptic material; a manufactured material; a fabric; a wearable fabric having an array of at least conductive threads coupled to the sensing circuitry; a wearable fabric used to provide the user input to input-driven software being executed on the touchscreen electronic device; a non-traditional touch-sensitive surface; wireless connectivity; a wearable technology; and a finger pressure sensor.
 
 The closest prior arts of:
Pathak et al. (U.S. Patent No. 8,406,961) discloses a steering wheel controller (12 and 16) on the in Fig. 1 and 3 for mapping control one or more soft input on display screen (20); col. 3, lines 25-63
Son discloses a capacitive touchscreen in Fig. 3 using for a car entertainment and navigation system; ¶ 28.
Son discloses a conductive thread using in a touch sensitive surface of input device 200 in Fig. 2; ¶ 49.

However, either singularly or in combination, the closest arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Heatherly et al. (US 2012/0007808) discloses in Figs. 1a and 1b, an interactive game pieces (102 and 104)  to interact with digital elements, such as truck (164), car (166), horse (170) on touchscreen (116); see ¶ 21.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC Q DINH/Primary Examiner, Art Unit 2692